

117 S2538 IS: Alternatives to Opioids in the Emergency Department Reauthorization Act of 2021
U.S. Senate
2021-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2538IN THE SENATE OF THE UNITED STATESJuly 29, 2021Mr. Booker (for himself and Mrs. Capito) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo reauthorize a program of grants to hospitals and emergency departments to develop, implement, enhance, or study alternatives to opioids for pain management, and for other purposes.1.Short titleThis Act may be cited as the Alternatives to Opioids in the Emergency Department Reauthorization Act of 2021 or the ALTO Reauthorization Act of 2021.2.Reauthorization of emergency alternatives to opioids programSection 7091 of the SUPPORT for Patients and Communities Act (42 U.S.C. 294i note) is amended—(1)in the section heading, by striking demonstration;(2)in the headings of subsections (a) and (b), by striking demonstration each place it appears;(3)in subsections (a)(1) and (b), by striking demonstration each place it appears;(4)in subsection (f)—(A)by striking Not later than 1 year after completion of the demonstration program under this section and inserting Not later than the end of each of calendar years 2022 and 2028; and (B)by striking demonstration after results of the; and (5)in subsection (g), by striking 2019 through 2021 and inserting 2022 through 2026. 